Citation Nr: 1619760	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  12-25 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an extraschedular rating in excess of 20 percent for residuals, right leg fracture (mid-shaft tibia) and progressive right knee strain/arthritis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel



INTRODUCTION

The Veteran had active service in the U.S. Army from January 1963 to January 1966. 

This matter comes before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Los Angeles, California Regional Office (RO) of the Department of Veterans Affairs (VA) which denied a rating in excess of 10 percent for the service-connected residuals, right leg fracture (mid-shaft tibia), progressive right knee strain/arthritis. The San Diego RO currently has jurisdiction over the file.

This claim was previously before the Board in December 2014, at which time the Board granted the Veteran an increased schedular rating for his right knee disorder and remanded the claim for RO consideration of referral for an extraschedular rating.  

This appeal was processed using the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary for referral to the Director of the VA Compensation Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).

This case was previously remanded for the RO to determine whether referral for extraschedular consideration was necessary.  In the December 2014 Board remand, the Board noted that the Veteran was service- connected for a right knee disorder and a low back disorder and that extraschedular consideration required consideration of the "collective impact" of the Veteran's service-connected disabilities in assessing the disability picture and whether it rendered the schedular criteria inadequate.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).   The Board then directed the RO to consider the entire disability picture to determine whether referral for extraschedular consideration was necessary.

In March 2015, the RO issued a supplemental statement of the case (SSOC), in which it stated that it reviewed the Veteran's symptoms of his right knee disorder and found that "the totality of the evidence does not support the contention that [the Veteran's] service connected right knee disability is so exceptional or unusual as to renter the use of the regular rating schedule impractical."  However, the RO did not consider the symptoms of his low back disorder in assessing the collective impact of his disabilities.  The RO also did not appear to consider the impact of the Veteran's disorders on his employment.  

In March 2015, the Veteran submitted a response to the SSOC in which he provided additional details regarding the severity of his right knee disorder and the impact of his symptoms, specifically his inability to stand for more than 20 minutes at a time, on his employment as the sole owner and operator of a small business.

Under these circumstances, the Board finds that referral to the Director of the VA Compensation Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Refer the issue of entitlement to an extraschedular rating for residuals, right leg fracture (mid-shaft tibia) and progressive right knee strain/arthritis to the Under Secretary for Benefits or the Director of Compensation Service for appropriate review and action.

2. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraph above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




